DETAILED ACTION
This action is in reply to the submission filed on 9/19/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 3 and amendments to claims 1, 2, 4, 6, 7, 9 and 13 are acknowledged.
Claims 1-2, 4-9 and 11-13 are currently pending and have been examined under the effective filing date of 5/16/2018.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
	Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. Examiner notes the physical essence of a weighing device as teaching the claimed limitations of a casing, and further cites Marathe 3:43 (regard to the weight tracking, the shopping cart 110 further includes hardware and/or software (not shown in detail) used to sense additions and reductions in weight to the shopping cart 110. Such sensors may communicate any change in the weight of the shopping cart 110 to the communication device on the shopping cart 110.) and Marathe 5:55 (a sensor on the shelf 130 detects the addition in weight and reports this information to the inventory tracker 150) as teaching the weighing device including a force input and sensor.  Marathe 3:27 teaches a communication device for communicating the sensed data.
Regarding Claim 2, Examiner notes the broadest reasonable interpretation of the claim language as not indicating specific structure or process for weighing device exchangeability, and that the language indicating intended use of the single device type holds little to no patentable weight.  Examiner maintains reliance on Cartwright’s teaching of device exchangeability as it regards to weighing devices to teach this limitation. Further, Applicant is advised to consider art that teaches an interchangeable load cell. See Santi (Pub. No. US 2014/0262550 A1) ¶0009; The load cell may further include carriage engagement features configured to removably attach to complementary features of the fork carriage and fork engagement features configured to removably attach to complementary features of one of the forks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Marathe with the known technique of modularity in Santi because applying the known technique would have yielded predictable results and resulted in an improved system by allowing easier replacement of used equipment. (Santi ¶0009; In this manner, the load cell may be readily coupled between the fork carriage and a respective fork of the forklift.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-2, 4-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marathe et al. (Patent No. US 9,916,561 B2) in view of Cartwright (GB 2517918 A.)
Regarding Claim 1, Marathe discloses a system for managing inventory, comprising: (Marathe 2:64; According to illustrative embodiments, an inventory tracker matches or correlates a weight, location, and time of an item that is removed from a storage device with a weight, location and time of an item that is added to a container.)
at least one shelf, comprising: (Marathe Fig. 1D)
at least one weighing device; (Marathe Fig. 3)
wherein the at least one weighing device is configured to weigh at least one object; (Marathe 12:20; recognizing an item indicated as being added to or removed from a container or a storage device based on a reported addition/reduction in weight,)
at least one trolley, comprising: (Marathe Fig. 1D, Fig. 2)
at least one weighing device; (Marathe 3:43; With regard to the weight tracking, the shopping cart 110 further includes hardware and/or software (not shown in detail) used to sense additions and reductions in weight to the shopping cart 110.)
wherein the at least one weighing device is configured to weigh at least one object; (Marathe 3:43; With regard to the weight tracking, the shopping cart 110 further includes hardware and/or software (not shown in detail) used to sense additions and reductions in weight to the shopping cart 110.)
at least one memory; (Marathe Fig. 2)
at least one processor; (Marathe Fig. 2; 3:25; Referring to FIG. 1A, the shopper enters a retail premises 100 and picks a container, e.g., a shopping cart 110. The shopping cart 110 is equipped with a communication device)
wherein the at least one processor is configured to receive data from the at least one weighing device relating to at least one object weighed by the respective weighing device, and to store the received data in the memory; (Marathe 3:27; Such sensors may communicate any change in the weight of the shopping cart 110 to the communication device on the shopping cart 110.)
a processor arrangement, comprising: (Marathe Fig. 3)
at least one memory; (Marathe Fig. 3)
at least one processor; (Marathe Fig. 3)
wherein the at least one processor is configured to 
receive data from at least one weighing device of the at least one shelf, the data relating to the at least one object weighed by the respective weighing device, and to store the received data in the at least one memory of the processor arrangement; (Marathe 11:45; Referring to FIG. 3, the computing device 300 includes a processor 310 that receives and transmits information from communication devices attached to the shopping cart 110, the bin 120, and the shelves 130 and 140 via I/O data ports 320.)
receive data stored in the at least one memory of the at least one trolley from at least one weighing device relating to the at least one object weighed by the respective weighing device; (Marathe 11:45; Referring to FIG. 3, the computing device 300 includes a processor 310 that receives and transmits information from communication devices attached to the shopping cart 110, the bin 120, and the shelves 130 and 140 via I/O data ports 320.)
and determine at least a matching of data received from at least one weighing device of the at least one trolley with data received from at least one weighing device of the shelf (Marathe 2:64; an inventory tracker matches or correlates a weight, location, and time of an item that is removed from a storage device with a weight, location and time of an item that is added to a container)
	wherein the system further comprises a back office, wherein the back office comprises the processor arrangement, and Examiner notes the nature of stores and server rooms.
	wherein the weighing devices comprise at least a sensor, a force input device, and a casing, Examiner notes a weighing device in a consumer environment including a weight sensor comprising a force input and housed in a casing. Further, Marathe 3:43 (regard to the weight tracking, the shopping cart 110 further includes hardware and/or software (not shown in detail) used to sense additions and reductions in weight to the shopping cart 110. Such sensors may communicate any change in the weight of the shopping cart 110 to the communication device on the shopping cart 110.) and Marathe 5:55 (a sensor on the shelf 130 detects the addition in weight and reports this information to the inventory tracker 150) teaches the weighing device including a force input and sensor. and wherein each sensor includes a communication device to communicate data to a communication device of at least one of the trolley or the shelf. (Marathe 3:27; The shopping cart 110 is equipped with a communication device that communicates with an inventory tracker 150 to report the location of the shopping cart 110 and the weight of the shopping cart 110.)
Marathe does not explicitly teach, but Cartwright does: wherein the plurality of devices for measuring forces are modular with each other, such that a first device for measuring forces in a first weighing device may be exchanged by a second device for measuring forces in a second weighing device and vice versa. (Cartwright 3:27; external attachment points on the scale may be generic, so any one of a series of different modular interface components may be attached to them. (This may be useful, for instance, in providing a scale which can be rapidly and easily transformed from a self-service checkout to a traditional cashier-controlled checkout and back again.) Alternatively, at least one of the external attachment points may be adapted to receive a specific modular interface component.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Marathe with the known technique of modularity in Cartwright because applying the known technique would have yielded predictable results and resulted in an improved system by allowing easier replacement of used equipment. (Cartwright 3:28; (This may be useful, for instance, in providing a scale which can be rapidly and easily transformed from a self-service checkout to a traditional cashier-controlled checkout and back again.))

Regarding Claim 2, Marathe as modified by Cartwright discloses the system of claim 1, wherein the plurality of weighing devices is configured such that all weighing devices comprise a single type of device for measuring the weight of the objects, such that the weighing device of the shelf may be exchanged with the weighing device of the trolley and vice-versa. (Marathe Fig. 1D discloses a single inventory tracker type for shelves and cart.) Examiner notes that the language indicating intended use of the single device type holds little to no patentable weight.  Further, Cartwright 3:27 teaches: “external attachment points on the scale may be generic, so any one of a series of different modular interface components may be attached to them. (This may be useful, for instance, in providing a scale which can be rapidly and easily transformed from a self-service checkout to a traditional cashier-controlled checkout and back again.) Alternatively, at least one of the external attachment points may be adapted to receive a specific modular interface component.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Marathe with the known technique of modularity in Cartwright because applying the known technique would have yielded predictable results and resulted in an improved system by allowing easier replacement of used equipment. (Cartwright 3:28; (This may be useful, for instance, in providing a scale which can be rapidly and easily transformed from a self-service checkout to a traditional cashier-controlled checkout and back again.))

Regarding Claim 4, Marathe as modified by Cartwright discloses the system of claim 1 or 2, wherein the plurality of weighing devices and the processor are configured to communicate data using near field communication. (Marathe 9:35; The communications component 216 may also include a transceiver for other communication technologies, such as, for example, BLUETOOTH, infrared, IRDA, NFC, RF, and the like)

Regarding Claim 5, Marathe as modified by Cartwright discloses the system of claim 1 or 2, wherein the weighing devices are configured to transmit at least data relating to a change of weight determined by the weighing device to the processor, and at least a timestamp, wherein the timestamp is configured such that it is generated in case a change of weight is determined by the at least one weighing device. (Marathe 3:43; With regard to the weight tracking, the shopping cart 110 further includes hardware and/or software (not shown in detail) used to sense additions and reductions in weight to the shopping cart 110. Such sensors may communicate any change in the weight of the shopping cart 110 to the communication device on the shopping cart 110.) (Marathe 5:60; the time at which the reduction in weight is detected by the shopping cart 110 is reported to the inventory tracker 150.) (Marathe 9:18; The time indication may be in the form of a timestamp which may be produced by a timer included in the communication device (not shown).) 

Regarding Claim 6, Marathe as modified by Cartwright discloses the system of claim 5, wherein the timestamp comprises a current time as to the change of weight determined by the weighing device. (Marathe 9:15; The applications 206 may also include an application for sending an indication of a time at which the item is added to and/or removed from the shopping cart 110. The time indication may be in the form of a timestamp which may be produced by a timer included in the communication device (not shown).) Examiner notes the use of weight changes to identify items added to/removed from shopping cart.

Regarding Claim 7, Marathe as modified by Cartwright discloses the system of claim 1 or 2, wherein the communication device of each of the sensors is an RFID device and the trolley comprises a Radio-Frequency-interface for communicating with at least one of the sensors. (Marathe 9:35; The communications component 216 may also include a transceiver for other communication technologies, such as, for example, BLUETOOTH, infrared, IRDA, NFC, RF, and the like)

Regarding Claim 8, Marathe as modified by Cartwright discloses the system of claim 1 or 2, wherein the weighing device is configured to be mechanically uncoupled such that it only measures the content in a basket of the trolley. (Marathe 3:43; the shopping cart 110 further includes hardware and/or software (not shown in detail) used to sense additions and reductions in weight to the shopping cart 110)

Regarding Claim 9, Marathe as modified by Cartwright discloses the system of claim 1 or 2, wherein the system further comprises at plurality of shelves, and wherein each of the shelves comprises at least one weighing device. (Marathe Fig. 1D) (Marathe 12:65; At step 430, removal of an item from the storage device is detected, e.g., by a sensor detecting a loss of weight on the storage device)

Regarding Claim 11, Marathe as modified by Cartwright discloses the system of claim 1 or 2, wherein the system further comprises at least an entrance and an exit. Examiner notes a retail environment with fire exits.

Regarding Claim 12, Marathe as modified by Cartwright discloses the system of claim 1 or 2, wherein the system further comprises a checkout, wherein at the checkout no influence through the customer is possible, Examiner notes the proceeding paragraphs after citation below further detail an automated checkout procedure where customer influence is not used.
and wherein at the checkout a communication between the memory of the trolley and the processor of the processor arrangement is provided. (Marathe 6:15; Referring now to FIG. 1D, the shopping cart 110 moves toward a checkout counter 160. At this point, the shopping cart 110 may contain a number of items. According to one embodiment, the inventory tracker 150 compares the weight of the items in the shopping cart 110 with the weight of the items on the shopping list. The inventory tracker 150 also determines whether the locations of the items in the shopping cart 110 match the location of the shopping cart 110. If there has been no detection of removal of an item from the shopping cart 110, then the locations of the items may be assumed to match the location of the shopping cart 110. If the weights match, the shopper may check out by simply swiping a credit card, debit card, or another form of payment at a checkout counter 160.)

Regarding Claim 13, Marathe discloses a method for managing inventory, the method comprising: 
providing a plurality of weighing devices, wherein the weighing devices comprise at least a sensor, a force input, and a casing, Examiner notes a weighing device in a consumer environment including a weight sensor comprising a force input and housed in a casing. and wherein each sensor includes a communication device to communicate data to a communication device of at least one of a trolley and a shelf; (Marathe 9:35; The communications component 216 may also include a transceiver for other communication technologies, such as, for example, BLUETOOTH, infrared, IRDA, NFC, RF, and the like)
determining a weight change using at least one weighing device in at least one shelf; (Marathe 12:20; recognizing an item indicated as being added to or removed from a container or a storage device based on a reported addition/reduction in weight,)
determining at least data relating to at least the weight change and a timestamp; (Marathe 11:45; Referring to FIG. 3, the computing device 300 includes a processor 310 that receives and transmits information from communication devices attached to the shopping cart 110, the bin 120, and the shelves 130 and 140 via I/O data ports 320.) (Marathe 9:18; The time indication may be in the form of a timestamp which may be produced by a timer included in the communication device (not shown).)
transmitting the data from at least the weighing device to a processor of a processor arrangement at the moment the weight change is detected; (Marathe 11:45; Referring to FIG. 3, the computing device 300 includes a processor 310 that receives and transmits information from communication devices attached to the shopping cart 110, the bin 120, and the shelves 130 and 140 via I/O data ports 320.)
and storing the transmitted data in at least one memory of the processor arrangement using the processor of the processor arrangement; and 
determining a weight change using at least one weighing device in at least one trolley and storing the data relating to the weight change and a timestamp at the moment the weight change is detected, in the memory of the trolley using the at least one processor of the processor arrangement (Marathe 4:20; location information of the bin 120 may be stored in the inventory tracker 150 and updated as needed.)
	wherein the processor arrangement is positioned in a back office, Examiner notes the nature of stores and server rooms.
Marathe does not explicitly teach, but Cartwright does: wherein the plurality of devices for measuring forces are modular with each other, such that a first device for measuring forces in a first weighing device may be exchanged by a second device for measuring forces in a second weighing device and vice versa. (Cartwright 3:27; external attachment points on the scale may be generic, so any one of a series of different modular interface components may be attached to them. (This may be useful, for instance, in providing a scale which can be rapidly and easily transformed from a self-service checkout to a traditional cashier-controlled checkout and back again.) Alternatively, at least one of the external attachment points may be adapted to receive a specific modular interface component.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Marathe with the known technique of modularity in Cartwright because applying the known technique would have yielded predictable results and resulted in an improved system by allowing easier replacement of used equipment. (Cartwright 3:28; (This may be useful, for instance, in providing a scale which can be rapidly and easily transformed from a self-service checkout to a traditional cashier-controlled checkout and back again.))

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Santi (Pub. No. US 2014/0262550 A1) Santi teaches the load cell may further include carriage engagement features configured to removably attach to complementary features of the fork carriage and fork engagement features configured to removably attach to complementary features of one of the forks.   Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629